Batchelder, J.,
dissenting: The knock and announce rule is deeply rooted in our jurisprudence, see Miller v. United States, 357 U.S. 301, 306-08 (1958); State v. Smith, 1 N.H. 346 (1818). It protects privacy interests and provides insurance against violent reactions, Sabbath v. United States, 391 U.S. 585, 589 (1968); State v. Thompson, 132 N.H. 730, 733, 571 A.2d 266, 268 (1990). Because of the importance of these interests, I would require more than a bright-line rule that in all cases where the object of the search is a readily disposable quantity of contraband a forced entry without more may be made. I would require a showing of exigency on a case-by-case basis. I respectfully dissent.